Pope, Judge,
concurring specially.
I concur in the judgment of the majority, but point out that my agreement is based upon the failure of the movant to carry its burden on summary judgment rather than the strength of appellant’s evidence. Appellant will, however, at trial have the heavy burden of proving appellee’s wilful violation of the statute. See OCGA § 10-1-38 (c).
*654There is no question that appellee violated OCGA § 10-1-33 by computing certain finance charges using an illegal method. This violation triggered the penalty provision of OCGA § 10-1-38 (b). “The entire finance charge was therefore forfeited.” Bozeman v. Tifton Fed. Savings &c. Assn., 164 Ga. App. 260, 263 (297 SE2d 49) (1982). Addressing the question of wilfulness within the meaning of the penalty statute at issue, OCGA § 10-1-38 (c), this Court has explained that a finding of wilfulness is not authorized “merely because it has been established that a finance charge exceeds the legal limit set forth in [OCGA § 10-1-33 (a)]. A contrary view would render meaningless [OCGA § 10-1-38 (b)], which provides that ‘a violation of [OCGA § 10-1-33] by the seller or holder shall bar recovery of any finance charge, delinquency or collection charge on the contract.’ Clearly, a ‘wilful violation’ constitutes something more than a violation of [OCGA § 10-1-33 (a)].” Lee v. Nat. Bank &c. Co., 153 Ga. App. 656, 657 (266 SE2d 315) (1980). Moreover, “[t]he general rule is that mere violation of instructions, orders, rules, ordinances, and statutes . . . [does] not, without more, as a matter of law, constitute wilful misconduct; and where the misconduct consists of a failure or refusal to perform a duty required by statute, a bare failure, or refusal, without more does not constitute a wilful failure or refusal to perform such duty. Such violations or failures or refusals generally constitute mere negligence, and such negligence, however great, does not constitute wilful misconduct or wilful failure or refusal to perform a duty required by statute. . . .” (Citations and punctuation omitted.) Martin v. Glenn’s Furniture Co., 126 Ga. App. 692, 699 (191 SE2d 567) (1972).